

116 HR 7508 IH: To provide supplemental appropriations to U.S. Citizenship and Immigration Services, and for other purposes.
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7508IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Cleaver (for himself and Mr. Fortenberry) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide supplemental appropriations to U.S. Citizenship and Immigration Services, and for other purposes. That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2020, for the following purpose, namely:Department of Homeland SecurityResearch, Development, Training, and ServicesU.S. Citizenship and Immigration ServicesOperations and Support For an additional amount for “Operations and Support”, for necessary expenses related to providing immigration adjudication and naturalization services, such sums as may be necessary up to $1,221,000,000 to maintain the projected fiscal year 2020 and 2021 levels of operations, including maintaining current staffing levels and current contracts at full performance, which shall be available until December 31, 2020: Provided, That U.S. Citizenship and Immigration Services shall report every 30 days to the Committee on the Judiciary, the Committee on Homeland Security, and the Committee on Appropriations of the House of Representatives and the Committee on the Judiciary, the Committee on Homeland Security and Governmental Affairs, and the Committee on Appropriations of the Senate on obligations and expenditures from the amount provided under this heading: Provided further, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the amount provided under this heading shall be available only if the President designates such amount as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of such Act.Administrative Provisions(INCLUDING TRANSFER OF FUNDS)101.(a)For fiscal year 2020, and for each fiscal year thereafter until the total amount of the surcharges collected under this section equals the amount of the supplemental appropriation provided in this Act for Operations and Support, each applicant paying the premium fee authorized under section 286(u) of the Immigration and Nationality Act (8 U.S.C. 1356(u)) shall pay a surcharge in addition to such fee. The surcharge shall equal 10 percent of such premium fee, rounded up to the nearest dollar.(b)Notwithstanding any other provision of law, including the Administrative Procedure Act (5 U.S.C. 551 et seq.) and the Paperwork Reduction Act (44 U.S.C. 3501 et seq.), beginning 60 days after the date of the enactment of this Act, the Secretary of Homeland Security shall begin collecting the surcharge described in subsection (a) and shall reject any petition or application submitted without payment for such surcharge, if applicable. Notwithstanding any other provision of law, including subsections (m), (n), and (u) of section 286 of the Immigration and Nationality Act (8 U.S.C. 1356), the Secretary shall deposit all surcharges collected under this section into the general fund of the Treasury.(c)(1)Notwithstanding any other provision of law, the amounts collected under this section are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985, and such amounts shall only be collected if the President designates such amounts as an emergency requirement pursuant to section 251(b)(2)(A)(i).(2)The budgetary effects of this section are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). (3)In the Senate, this section is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.